Merrick, C. J.
I concur in the opinion of Mr. Justice Spofford as applicable to the present ease. But, in order to prevent any misconception, I think it prudent to say, that when a will is once admitted to probate it creates, prima facie, the presumption of the correctness of such probate, and the party who attacks it, whether directly or indirectly, must defeat such presumption by some sufficient proof. And that prescription, under Article 3507 may, in a proper case, protect a party holding under a will so admitted to probate, but where a legatee claims under dispositions in a will which are absolutely null, (as in this ease, by reason *576of the substitution,) the proscription of five years cannot apply, because the title with which the decree invests the legatee is itself invalid.
The probate of the will ex parte could only give validity to such dispositions in a will as wore not in violation of the prohibitions of law and the settled policy of the State. And this is what I understand my colleagues to have expressed in other words.